Citation Nr: 0836074	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The claimant had active service from June 1960 to June 1961, 
during peacetime.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Jackson, Mississippi, Regional Office 
(RO), which denied service connection for bilateral hearing 
loss.  The claimant disagreed with such denial and 
subsequently perfected an appeal. 


FINDING OF FACT

Bilateral hearing loss existed prior to the claimant's active 
military service, and clear and unmistakable evidence shows 
that bilateral hearing loss was not aggravated during active 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 101, 1101, 1131, 1132, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the claimant's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied by a December 2005 
letter.  This letter fully addressed all three notice 
elements, informed the claimant of what evidence was required 
to substantiate his service connection claim, and of the 
claimant's and VA's respective duties for obtaining evidence.     

In March 2006 and January 2007 letters, and on an attachment 
to the May 2006 rating decision, the RO advised the claimant 
as to how disability ratings and effective dates are awarded, 
as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In his November 2005 claim, the claimant indicated that he 
sought medical treatment for his bilateral hearing loss 
beginning in 1993 from Schulz Hearing Aid Laboratory in 
Gulfport, Mississippi.  However, he indicated, in his January 
2006 VA 21-4142, that the Schulz Hearing Aid Laboratory was 
destroyed in a hurricane, including all medical records.  As 
such, the Board finds that a search for such records would be 
futile.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains service 
medical records (SMRs), private medical records, VA medical 
records, and the statements of the claimant and his 
representative.  A VA medical examination was ordered in 
which the VA examiner reviewed the claims file and provided 
an opinion regarding the etiology of the claimant's bilateral 
hearing loss.  The claimant did not request a hearing before 
the Board.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist the 
claimant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a claimant need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  In adjudicating a claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The claimant 
prevails in either event.  However, if the weight of the 
evidence is against the claimant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53.  

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303. 

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the claimant's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

A claimant will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); see also Monroe v. Brown, 4 Vet. App. 513, 
515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).   
  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a)-(b).  Aggravation of a pre-
existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (holding that the presumption of aggravation created 
by section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

VA bears the burden of proving that the disability at issue 
pre-existed entry into service, and that the disability was 
not aggravated by service, before the presumption of 
soundness on entrance into active duty may be rebutted.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. 
Principi, 17 Vet. App. 16 (2003); 38 C.F.R. § 3.304(b).  

Mere history provided by the claimant of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, a United States Court of Appeals for the 
Federal Circuit (Federal Circuit) explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

As noted, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that a disease or injury 
existed prior to service and was not aggravated therein.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden of proof 
is upon VA to rebut the presumption by producing that clear 
and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination whether there is clear 
and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based upon 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d). 

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a claimant's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).      

In this case, the claimant is seeking service connection for 
bilateral hearing loss, which he maintains is related to his 
active service.  On review of the record, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.  

The claimant's SMRs include both a June 1960 enlistment 
examination report and a June 1961 Board of Medical Survey 
Report from the United States Naval Hospital (USNH) in 
Portsmouth, Virginia.  The enlistment examiner reported a 
15/15 for the claimant's whispered hearing examination, 
bilaterally, and qualified the claimant for enlistment.  See 
June 1960 Enlistment Examination Report.  The claimant was 
presumed sound.  

Another hearing examination was conducted at the United 
States Naval Training Center (USNTC) in San Diego, 
California, just five days after the enlistment examination.  
See June 1960 USNTC Record of Medical Care.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
15
5
5
LEFT
35
35
20
0
10

In a December 1960 examination report conducted by the Naval 
Medical Research Lab, Submarine Base, in New London, 
Connecticut, the claimant was found not qualified to meet the 
current physical standards for submarine duty due to hearing 
failure.  A February 1961 audiological report from the United 
States Air Force (USAF) Hospital at Keesler Air Force Base 
(AFB) indicates sensorineural hearing loss sufficient for a 
hearing aid.  

An examination was conducted by the ENT Clinic, United States 
Naval Hospital (USNH) in Portsmouth, Virginia, to determine 
whether the claimant was physically qualified for retention 
on active duty.  See March 1961 ENT Clinic Consultation 
Report.  The examiner noted that the claimant had problems 
with his ears beginning at the age of 11, when his ears bled 
after diving.  The examiner opined that there was perceptive 
deafness, bilaterally, which was disqualifying.  

In a May 1961 audiological examination report conducted at 
the USS Saratoga, the claimant was diagnosed with deafness, 
n.e.c., partial, bilateral, and transferred to USNH 
Portsmouth.  According to a June 1961 Board of Medical Survey 
Report conducted at the USNH Portsmouth, the claimant was 
deemed unfit for duty and a discharge recommendation was 
made.  The examiner noted that the claimant had difficulty 
hearing at the age of 11 when he had an acute attack of 
otitis, and the claimant took part in diving which on one 
occasion caused his ears to bleed.  Audiograms were conducted 
with the results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
20
---
10
LEFT
40
40
25
---
20

The examining otolaryngologist opined that the claimant had 
deafness, partial, bilateral which existed prior to his 
enlistment and had not been aggravated by his period of 
active service to any degree greater than would be 
encountered in normal civilian life.  The Board opined that 
the claimant never met the minimal requirements for entrance 
into the service.  

The claimant, in a June 1961 "Certificate Relative to a Full 
and Fair Hearing Before a Physical Evaluation Board" form, 
certified that he was suffering from a physical disability of 
deafness, n.e.c., partial, bilateral, which was not incurred 
in or aggravated in service.  He was subsequently discharged.  
See June 1961 Board of Medical Survey Report. 

In an October 2007 VA examination report from the VAMC 
Biloxi, the examiner reviewed the claimant's claims file 
including the SMRs, and concluded that based on the evidence 
in record, the claimant's bilateral hearing loss was not 
caused by or the result of military service.  

The medical evidence contained in the claimant's SMRs, 
particularly the March 1961 ENT Clinic Consultation Report 
and the June 1961 Board of Medical Survey Report, coupled 
with the October 2007 VA Examination Report, provide clear 
and unmistakable evidence that the claimant's bilateral 
hearing loss existed prior to service.  Although the 
claimant's entrance audiological examination was normal, 
deafness was diagnosed shortly thereafter, and the Medical 
Board in June 1961 ultimately concluded that the claimant's 
deafness pre-existed his service entrance.  Moreover, the 
October 2007 VA examiner had an opportunity to review all of 
the SMRs and noted that the whisper voice test that was 
conducted upon entrance into service does not necessarily 
rate hearing as "normal," but rather as "adequate for 
induction."  See October 2007 VA Examination Report.  The VA 
examiner essentially agreed with the June 1961 Medical Board 
that the claimant's hearing loss (deafness) pre-existed 
service.     

The record also contains clear and unmistakable evidence 
showing that the claimant's bilateral hearing loss was not 
aggravated during his brief period of active military 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see 
also Kinnaman, 4 Vet. App. at 27.  The October 2007 VA 
examiner compared the results of the audiograms conducted 
during service, in June 1960 by USNTC San Diego and June 1961 
by USNH Portsmouth.  The October 2007 VA examiner 
specifically noted that there is no evidence of significant 
threshold shift while the claimant was in service, nor was 
there any evidence in the SMRs that the claimant was assigned 
to an area that would have exposed him to acoustic trauma.  
The VA examiner also pointed to the June 1961 certificate 
signed by the claimant, himself, to the effect that he had 
been diagnosed with bilateral "deafness" which was not 
considered to be incurred in or aggravated by service.  Based 
on the foregoing, the October 2007 VA examiner concluded that 
the evidence of record showed no significant threshold shift 
from entrance into service to discharge.  The Board notes 
that the October 2007 VA examiner is a board-certified and 
licensed audiologist. 

The Board notes that the claimant, himself, does not claim 
that he was exposed to noise that would aggravate his 
bilateral hearing loss during service.  His DD-256N shows 
that his military occupational specialty was a fireman 
apprentice.  Significantly, there is no objective evidence 
that the claimant was exposed to any noise or incident that 
would aggravate his bilateral hearing loss in service.    

As noted, the claimant indicated that he sought medical 
treatment for his bilateral hearing loss beginning in 1994 
from Schulz Hearing Aid Laboratory in Gulfport, Mississippi.  
However, these records are unavailable.  Even affording the 
claimant the benefit-of-the-doubt, there is an absence of 
pertinent complaints, diagnoses, and claimed treatment of his 
bilateral hearing loss nearly thirty-four years post-service 
following service.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board acknowledges that the claimant has provided private 
audiometric test result graphs from the Hearing and Balance 
Center in Gulfport, Mississippi, dated June 2001 to January 
2003.  However, these audiometric test result graphs were not 
interpreted.  The Board is precluded from interpreting these 
graphs in order to determine the severity of the claimant's 
current hearing loss disability.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (where the Court held that the Board may 
not interpret graphical representations of audiometric data).  
There is no medical evidence that reveals aggravation during 
service.    

The Board further finds that the only evidence relating the 
claimant's bilateral hearing loss to service is the 
claimant's own statements.  The claimant is competent to 
describe his hearing loss symptomatology.  See Layno, 6 Vet. 
App. at 469.  However, the claimant's opinion, as to a 
medical matter, is without probative value, because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.       
  
For the reasons discussed above, the Board concludes that the 
claimant's bilateral hearing loss was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


